DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 12/23/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states “a plurality of tail members extending therefrom” but it is unclear if they are extending from the wings or the pylons.  As such, the claim is indefinite along with the dependent claims 2-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent #3181810) in view of Judas (US PgPub @201/0207625).
For Claim 1, figures 1-9 and claim 1 of Olson ‘810 disclose an aircraft having multiple independent yaw authority mechanisms, the aircraft comprising: an aircraft having first and second wings (27 and 28) and a tail member extending therefrom control surface (33); a  two dimensional distributed thrust array coupled to the airframe, the thrust array including a plurality of propulsion assemblies each having a rotor assembly (1-4) and each operable for single-axis longitudinal thrust vectoring; and a flight control system operably to independently control each of the propulsion assemblies; wherein, a first yaw authority mechanism includes differential speed control of rotor assemblies rotating clockwise compared to rotor assemblies rotating counterclockwise; wherein, a second yaw authority mechanism includes differential longitudinal control surface maneuvers of the control surfaces disposed tail member; and wherein, a third yaw authority mechanism includes differentially longitudinal thrust vector of two symmetrically disposed propulsion assembles.  While Olson ‘810 is silent about pylons extending between the wings and  each having a tail member extending therefrom with an active control surface, figure 7 of Judas ‘625 teaches an aircraft with multiple independent yaw authority mechanisms including a first and second wing (3), pylons (46) extending therebetween and having tail members extending therefore each having an active control surface (23).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Olson ‘810 with the pylons of Judas ‘625 in order to provide extra stability and support.
For Claim 2, figures 1-9 and claim 1 of Olson ‘810 disclose that the differential speed control of rotor assemblies rotating clockwise compared to rotor assemblies rotating counterclockwise generates a torque imbalance in the aircraft which provides the first yaw authority mechanism.
For Claim 3, figures 1-9 and claim 1 of Olson ‘810 disclose that the differential longitudinal control surface maneuvers of control surfaces of two symmetrically disposed tail members generates a yaw moment for the aircraft which provides the second yaw authority mechanism.
For Claim 4, figures 1-9 and claim 1 of Olson ‘810 disclose that the differential longitudinal thrust vectoring of two symmetrically disposed propulsion assemblies generates a yaw moment for the aircraft which provides the third yaw authority mechanism.
For Claim 5, figures 1-9 and claim 1 of Olson ‘810 in view of Judas ‘625 disclose that the differential speed control of rotor assemblies rotating clockwise compared to rotor assemblies rotating counterclockwise and the differential longitudinal control surface maneuvers of control surfaces disposed on the tail member are used in combination as a fourth yaw authority mechanism.
For Claim 6, figures 1-9 and claim 1 of Olson ‘810 disclose that the differential speed control of rotor assemblies rotating clockwise compared to rotor assemblies rotating counterclockwise and the differential longitudinal thrust vectoring of two symmetrically disposed propulsion assemblies are used in combination as a fifth yaw authority mechanism.
For Claim 7, figures 1-9 and claim 1 of Olson ‘810 in view of Judas ‘625 disclose that the differential longitudinal control surface maneuvers of control surface disposed on the tail member and the differential longitudinal thrust vectoring of two symmetrically disposed propulsion assemblies are used in combination as a sixth yaw authority mechanism.
For Claim 8, figures 1-9 and claim 1 of Olson ‘810 in view of Judas ‘625 disclose that the differential speed control of rotor assemblies rotating clockwise compared to rotor assemblies rotating counterclockwise, the differential longitudinal control surface maneuvers of control surfaces disposed on the tail members and the differential longitudinal thrust vectoring of two symmetrically disposed propulsion assemblies are used in combination as a seventh yaw authority mechanism.
For Claim 9, figures 1-9 and claim 1 of Olson ‘810 disclose that each propulsion assembly further comprises a housing, a gimbal coupled to the housing and operable to tilt about a single axis and a propulsion system coupled to and operable to tilt with the gimbal, the propulsion system includes a motor having an output drive and the rotor assembly having a plurality of rotor blades, the rotor assembly rotatable with the output drive of the rotor in a rotational plane to generate thrust.  While Olson ‘810 discloses a motor it is silent about it being an electric motor.  However, figure 4 of Judas ‘625 teaches using an electric motor system which would be smaller and more efficient.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Olson ‘810 with the electrical motor system of Judas ‘625 in order to provide a smaller more light weight system that is more efficient.
For Claim 10, figures 1-9 and claim 1 of Olson ‘810 disclose a thrust borne flight mode and a wing borne flight mode; and wherein the plurality of propulsion assembles farther comprises at least four propulsion assemblies forming the two dimensional thrust array.  While Olson ‘810 is silent about a pod coupled to the airframe, figure 1 of Judas ‘625 teach a camera pod (30) attached to the airframe.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Olson ‘810 with the camera pod of Judas ‘810 in order to have a camera system on the aircraft to help with navigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/22/2021